 410DECISIONSOF NATIONALLABOR RELATIONS BOARDAmalgamated Meat Cutters&Butcher Workmen of NorthAmerica,AFL-CIO,andIowa Beef Packers, Inc. Case17-CC-386FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER2May 13, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING,BROWN, AND JENKINSOn January 13, 1970, Trial Examiner Jerry B. Stoneissued his Decision in the above-entitled proceeding,finding that Respondent had not engaged in certain unfairlabor practices alleged in the complaint and recommend-ing that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, the Charging Party and the General Counselfiled exceptions to the Decision and supporting briefs;Respondent filed a brief in support of the Decision.The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at the hearingand finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial Examiner's Deci-sion, the exceptions, briefs, and the entire record inthe case, and hereby adopts the findings, conclusions,and recommendation of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the' Recommended Orderof the Trial Examiner, and hereby orders that the com-plaint be, and is hereby is, dismissed in its entirety.'The Trial Examiner's Decision is hereby corrected to include thefindingthat Conveyor Systems, Inc , is an employerengaged incommercewithin themeaningof the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceedingunder Section 10(b) of the National LaborRelationsAct, as 'amended, was tried pursuant to due noticeon October 15 and 16, 1969, at South Sioux City, Nebras-ka.All parties were afforded full opportunity to participatein the proceeding and briefs filed by all of the partieshave been considered.Upon the entire record in the case and from myobservation of the witnesses, I hereby make the follow-ing:''The General Counsel's motion to correct the transcript, datedNovember 21, 1969, is marked as TX Exh I and is received intothe record. Duplicate exhibits thereof are waived Said motion is herebygrantedAdditionally, there are several minor, inadvertent errors inthe transcript which are hereby correctedOn p 23 of the transcriptIowaBeef Packers,Inc., is an Iowa corporationengaged in the slaughter and processing of beef at itsplants in several States including its plant at DakotaCity,Nebraska, the only facilityinvolved in this proceed-ing. In the operation of its business,its purchases fromsuppliers outside the State of Nebraska and its salesto customers outside the State of Nebraska each annuallyexceed $50,000, and its gross annual sales are in excessof $500,000.The instant case involves the question of certainunion activity at a gate(on Iowa Beef Packers, Inc.,propertyinDakotaCity,Nebraska)reserved for useof certain subcontractors.At the time of such activityand since July 1968,Iowa Beef Packers,Inc., by useof its own construction division and by use of subcontrac-tors(ConveyorSystems, Inc., Casler Electric Company,and Kalin'sHeating and Air Conditioning Company),was in the process of building a new addition to itsDakotaCity plant.ConveyorSystems,Inc., is a Chicago,Illinois, con-cern,and its contractual obligations with Iowa BeefPackers, Inc., pertained to the installation of a conveyorsystem at the new addition.The contractwork currentlybeing performed and to be performed is valued approxi-mately at $3,500,000.Casler Electric Company is a Sioux City,Iowa, con-cern,and its current contractual obligations with IowaBeef Packers,Inc., pertained to certain electrical installa-tions at theDakota Citysite.In 1969 Casler ElectricCompany performed,under a time and material contract,workat the Iowa Beef Packers,-Inc., plant in Emporia,Kansas, for approximately$145,000.At the Dakota City,Nebraska,siteCasterElectricCompany,on a timeand material contract for the current new addition, hasperformedwork forapproximately$34,000.A reasonableestimate for the time and material contract for thetotal electrical subcontract to be performed at DakotaCity, Nebraska, is $100,000.Kalin'sHeating&Air Conditioning Company is aSioux City,Iowa,concern,and its current contractualobligations with Iowa Beef Packers,Inc., pertained tocertain heating and sheet metal work to be performedon the new addition at the Dakota City site. In thefiscal year preceding this case,Kalin'sHeating & AirConditioning Company performed services in the StateofNebraska in excessof $150,000,and is engagedas a contractor in the building and construction industry.A reasonable estimate of the services performed andto be performed by Kalin'sHeating&Air Conditioningat 1 7, the word "get" is substituted for the word "let." On p48 of the transcript, at 1 10, thesentenceis corrected to read, "Youmay go ahead, if necessary, I will stop you " On p.112 of the transcript,at 1 19, the sentence is corrected to read: "I will give little valueto ." On p 166 of the transcript, at 1 17, the word "talk" isdeleted and substituted therefor is the word "walk "2The facts are based upon the pleadings and admissions therein,stipulations, and the credited testimony of Nymann and Groeneveld182 NLRB No. 60 AMALGAMATED MEAT CUTTERSCompany on Iowa Beef Packers, Inc 's new additionat Dakota City, Nebraska is $32,000Considering all of the foregoing, it is concluded andfound that Iowa Beef Packers, Inc , Casler ElectricCompany, and Kalin's Heating & Air Conditioning Com-pany,are, and each are, employers engaged in commerceor an industry affecting commerce within the meaningof Sections 2(6) and (7) and 8(b)(4) of the Act 3IITHE LABOR ORGANIZATION INVOLVED4Amalgamated Meat Cutters&Butcher Workmen ofNorthAmerica,AFL-CIO,isnow,and at all timesmaterial herein has been,a labor organization withinthe meaning of Section2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel and the Charging Party in effectcontend that the Charging Party established a "reserve"gate on August 26, 1969, and that thereafter the Unionengaged in picketing activity at such gate entrance inviolation of Section 8(b)(4)(i) and (n)(B) of the NationalLaborRelationsActThereare some factual issuesand a number of legal issues involved However, itis only necessary to consider one issue for the dispositionof this caseThe facts5 are clear that the Respondent and theCharging Party (Iowa Beef Packers, Inc) had a labordispute, and that the Respondent and subcontractorsinvolved in work on the Charging Party's premises didnot have a labor dispute On August 24, 1969, theRespondent commenced permissible primary picketingat various gates used as entrances to he Charging Party'spremises On August 26, 1969, the Charging Party postedsigns reserving one of these gates, the north gate, forexclusive use by the subcontractors on the new additionprojectThe guidelines set forth and applicable for the determi-nation of whether picketing at a "reserve"gate atthe primary employer's premises, such as this, is primary(and legal)or secondary(and illegal)are those set outinLocal 761, International Union of Electrical,Radioand Machine Workers, AFL-CIO [General Electric Co IvN L R B,366 U S 667 R These are that (1) there3At the hearing a statement by Respondent indicates no real issueswith this findingThe facts are based upon the pleadings and admissions thereinAlthough there is conflict in contention as to the legal meaningof certain facts there is not great dispute as to the basic facts Thedispute as to basic facts is mainly limited to the character of unionactivity on and after August 26 1969 Resolution of such disputeas to basic facts although of a limited nature is not necessary forthe disposition of this caseThe factsherein are based upon pleadingsand admissions therein stipulations and the credited aspects of thetestimony of Nymann Jacobs Hughes Dinges Groeneveld Jensonand Anson"The General Counsels argumentthatMoore Dry Dock Company92NLRB 547 549 sets forth the criteria to consider in this caseand that theGeneral Electriccriteria is inapplicable is rejectedAsI read theGeneral Electriccase the Court considered the fundamentalprinciples and problems arising fromcommon site situations andapproved of criteria to accomplish a similar result as intended by411must be a separate gate marked afad set apart fromother gates, (2) the work done by the men who usethe gate must be unrelated to the normal operationsof the primary employer, and (3) the work must beof a kind that would not, if done when the primaryemployer were engaged in its regular operations,necessi-tate curtailing their operationsIn this case it is only necessary to consider criteria2The evidence presented by the General Counsel andthe Charging Party is insufficient to establish that thework done by the men (the subcontractor's employees)isunrelated to the normal operations of the ChargingPartyIn theGeneralElectriccase the Supreme Courtrevealed that the reference to "normal operations" wasmeant to be specific as well as general Thus the casewas remanded to the Board for a consideration as towhether the employees of independent contractors, usingthe reserve gates, performed conventional maintenancework necessary to the normal operations of GeneralElectric The Board has so construed the Court's decisionand has evaluated the specifics of the work done byemployees of independent contractors as compared tothe primary employer's employee work in determiningthe question of whether the work is "unrelated "In the instant case only scant evidence was presentedtoward thisissue,Essentially, the General Counsel andthe Charging Party established that IowaBeefPackers,Inc , was essentially in the business of slaughtering,processing, and selling beef and beef products, thatitalso had a construction division which engaged inconstruction work on its own plants, including buildingnew plants, refurbishing old plants, and in building addi-tions to plant faciliitesAlso established was the factthat on some of the jobs the construction division subcon-tracted out some of such workThe evidence submitted establishes that in connectionwith itsbusiness of slaughtering, processing,and saleof beef and beef products that the IowaBeefPackers,Inc , employs employees in a bargaining unit of produc-tion and maintenance employees Essentially no evidencewas submitted to establish what maintenance work suchemployees performedHowever, one of Respondent'switnesses did testify to the effect that he was an "instru-ment maintenance man,"that he was in the bargainingunit, that he repaired scales and the intercom systems,theMoore Dry DockcriteriaIn cases of the type involved hereinthe Board has rejected the applicability of the specific criteria ofMooreDry Dockandinstead has utilized theGeneral ElectriccriteriaSeeInternationalChemical WorkersUnionAFL-CIO and Local No 557InternationalChemicalWorkersUnionAFL-CIO (Crest Inc)179NLRB No 26 The Charging Party indicatesagreementthat theGeneralElectriccriteria is applicable to this caseAs an alternative argumentrelating to the question ofrelatedworkof the employees whouse the reserve gate and the Iowa Beef Packers Inc constructiondivision employees the Charging Party argues that if such type ofcomparison were proper then thework relationship test inGeneralElectricwould not be applicable I ryect this contention The factsinmy opinion do not reveal Iowa Beef Packer Inc to be in theconstruction industry but merely to be engaged in construction relatedto its own facilitiesAs one of Respondent s officials testified in effectitsconduct in construction was similar to that of any individual homeor business owner doing ms own building or contractingI 412DECISIONSOF NATIONALLABOR RELATIONS BOARDand that he was 'more or less in the electronic endof the work Evidence was also submitted that theCharging Party construction division employees did notdo any of theroutineproduction and maintenance workof the packing house plantThe evidence submitted with respect to the workof employees in the construction division of Iowa BeefPackers, Inc , was essentially that the employees didexclusively constructionwork, blockwork, concretework, plumbing work, and electrical work The factsreveal that the construction division had block layingcrews, plumbers, mechanical crews, and electriciansThe facts as to the work performed by the subcontrac-tors is limited to the effect that contracts had beenlet for the installation of a conveyor system, for heatingand sheet metal work, ancj for certain electrical installa-tionsConcerning the record as a whole and the foregoing,itisconcluded and found that the General Counselhas failed to establish that the employees who usedthe "reserve"gateafter August 26, 1969, were engagedin work unrelated to the work performed by employeesin Iowa Beef Packers, Inc 's normal operations 8 Thuswithout knowing the specifics of the work performedby maintenance employees in Iowa Beef Packers, Inc 'sproduction and maintenance unit or the work performedby the employees of the subcontractors involved whouse the reserve gate, it is impossible to ascertain whetherthework is related or unrelated within the meaningof theGeneral ElectriccriteriaFor substantially thesame reason it is impossible to ascertain whether thework performed by the employees of the subcontractorsinvolved who use the reserve gate is related or unrelatedto work performed by the construction division employ-ees of Iowa Beef Packers, Inc It follows thus thattheGeneral Counsel has failed to carry the burdenof proof onan essential issue in thiscaseAccordingly,it isfound and concluded that the evidence does notestablish that the Respondent has violated Section8(b)(4)(i)and (ii)(B) of the Act by conduct on andafterAugust 26, 1969, in regard to alleged picketingat the "reserve" gate 9RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case,itisrecommended that the complaint in this matterbe dismissed in its entirety'This doesnot establish that construction division employees didnot do nonroutine production and maintenance work of the packinghouse plant"Local 761InternationalUnionof ElectricalRadio and MachineWorkers AFL-CIO [General Electric Company] v N L R B366 U S667 remanding123NLRB 1547supplementaldecision byBoard onremand 138NLRB 3429LocalNoIInternationalBrotherhood of ElectricalWorkersAFL-CIO (Mallinckrodt Chemical Works)148 NI,RB 340